Citation Nr: 0726107	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  97-07 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from December 1972 to 
December 1974.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appellant testified before the undersigned in September 
2005.  The Board remanded the issue of service connection for 
headaches in December 2005 for a VA medical opinion 
addressing the etiology of the appellant's headaches.


FINDING OF FACT

Migraine was first manifest during service.


CONCLUSION OF LAW

Migraine was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The United States Court of Appeals for 
Veteran Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(A), requires that VA provide notice "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).

The Board finds that the VCAA letter sent to the appellant in 
October 2001 essentially complied with statutory notice 
requirements as outlined above, except as to notice of the 
disability rating and effective date elements.  Notice of the 
disability rating and effective date elements was provided in 
the April 2006 Supplemental Statement of the Case (SSOC).  
Additionally, we observe that the October 2001 notice letter 
incorrectly identified the disability at issue as cervical 
spine rather than headaches.

Regarding notice of the disability rating and effective date 
elements, the Board finds that the timing error and the 
inclusion of this notice in the SSOC without subsequent 
process does not prejudice the appellant in this case.  

With respect to the incorrectly identified disability in the 
October 2001 VCAA notice letter, the Board similarly finds 
that the appellant is not prejudiced by this error.  The 
Board finds that the appellant is not prejudiced by this 
error because, first, the context of the letter reflects an 
intent by VA to develop the issue of entitlement to service 
connection for headaches as shown by correctly identified 
evidence obtained by VA and sought by VA, as well as, 
identification of that evidence necessary to established 
entitlement to the benefit sought.  Additionally, in the 
October 2001 letter, VA requested that the appellant fill out 
and return various forms for release of medical records to 
VA, which she did and VA received in April 2002.  This shows 
that the appellant understood that the October 2001 VCAA 
notice letter was intended to address the claim of headaches, 
not a cervical spine disorder for which she had no claim 
before VA.  The Board believes that the actions of the 
appellant subsequent to issuance of the October 2001 VCAA 
letter reflect that the appellant had actual knowledge of the 
claim under development by VA and show that she was actively 
participating in the processing of her headache claim.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA and non-VA medical records, Social Security 
Administration records, and lay statements have been 
associated with the claims folder.  Additionally, the 
appellant was afforded a VA examination in February 2006 and 
she testified at a travel Board hearing in September 2005.  
In May 2006, the appellant requested a 60-day period to 
submit additional information or evidence.  Subsequently 
received materials were not pertinent or merely reiterated 
previously established facts before VA.  As such, we find 
that there is no indication that there is any additional 
relevant evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
her to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Initially, the Board notes the appellant served during 
wartime era.  However, she did not engaged in combat and she 
does not assert that her claimed headaches are a result of 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application in this matter.
Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A.  Factual Background

Service medical records reflect a normal enlistment 
examination in November 1972.  Subsequently, the appellant 
was seen in January 1973 for complaints of general malaise, 
swollen glands, migraine headaches, chills, and burning eyes.  
Viral syndrome was assessed.  The appellant was seen for 
tension headaches in November 1973.  On follow-up in December 
1973, she reported headaches that worsen with an increased 
driving day and work.  Tension headaches were assessed.  An 
optometry note dated March 1974 reflects complaints of 
headache with blurred vision while driving, watching 
television, etc.  Vision was normal and the examiner 
commented that there was no explanation for vision and 
headache complaints.  A March 1974 treatment note shows that 
the appellant was evaluated for headaches of 3 days duration.  
The impression was tension headaches.  She was continued on 
Librium and started on Fiorinal.  In April 1974, the 
appellant was seen for complaints of chills, cough, headache 
and plugged ears.  The assessment was bronchitis and 
secretory otitis media.  On the history portion of the 
service separation examination date December 1974, the 
appellant denied head injury, but reported frequent or severe 
headaches, eye trouble, frequent trouble sleeping, and 
depression or excessive worry.  The examiner commented that 
the appellant had a history of frequent headaches of 1 year, 
treated with Librium and Fiorinal, and that she had trouble 
sleeping due to personal problems.  Clinical evaluation was 
normal.  Summary of defects noted only defective near vision, 
uncorrected.

Social Security Administration records reflect history of 
migraine headaches.  
A private hospital report dated September 1991 reflects that 
the appellant was admitted for psychiatric problems.  She 
provided a medical history of migraine headaches since 
childhood and chronicled her service history and experiences.  
The admitting diagnosis, axis III, included migraine 
headaches.  On psychiatric hospitalization in May 1992, 
headaches were noted.  They were described as "most likely 
tension related and not appearing to be true migraines."  On 
psychiatric hospitalization in November 1993, the admitted 
diagnosis, axis III, reflects migraines.  A May 1994 
psychiatric evaluation reflects a history of migraine.

VA received a claim for compensation or pension in May 1995.  
The appellant did not report headaches.  On VA examination in 
June 1995, the appellant did not report headaches.

A VA outpatient treatment note dated September 1995 reflects 
that the appellant sought treatment for migraine complaints.  
A December 1995 treatment note reflects that the appellant 
sought migraine medication, Fiorinal.

Soon after VA's denial of service connection for psychiatric 
disability in January 1996, the appellant submitted a lengthy 
statement, wherein she alleged involvement in a motor vehicle 
accident in December 1972.  Specifically, she states that she 
was thrown through the front windshield and that she received 
treatment at a base hospital during service.  The appellant 
stated that this is shown in the medical records "unless 
they were destroyed."  In another lengthy statement received 
in March 1998, the appellant reported that the motor vehicle 
accident occurred in January 1973 and that she was 
hospitalized for concussion and numerous other injuries after 
going from the back seat through the front windshield of the 
vehicle.  She states that this is shown in the medical 
records "if they have not been destroyed."

VA treatment records dated October 1998 to August 1999 
reflect medical history for headache or migraine, variously.

A December 1999 VA psychiatric examination reflects 
complaints of migraine headache "after claimed motor vehicle 
accident while on military duty."

On VA examination in November 1999, the appellant reported 
chronic pain musculoskeletal problems stemming from a motor 
vehicle accident in 1973.  She also reported a history of 
menstrual migraines that began around 1973 and have decreased 
in frequency since menopause.

In March 2000, the appellant submitted a statement listing 
several conditions she wanted VA to consider, including 
migraines from a motor vehicle accident in service.  She 
alleged that she was discharged because of an "enormous 
amount of health problems."

A VA treatment note dated November 1999 indicates chronic 
pain problems with degenerative joint disease, 
fibromyalgia/polymyositis, and migraines.  It was further 
indicated that the appellant had a history of menstrual 
migraines that began around 1973.  A treatment notes dated 
July 2000 and January 2001 reflects that the appellant was 
seen for evaluation of non-headache complaints.  The 
assessments included migraine headache, and she was to 
continue with Fioricet as needed.

A May 2002 rating decision denied service connection for 
migraine headaches.
VA treatment records dated October 2002 to April 2005 reflect 
a history of motor vehicle accident in service and for 
migraine headaches, worsened with stress.

Private treatment records show a medical history of migraine 
headaches.  In January 2003, the appellant stated that she 
had intermittent migraine headaches, occurring 1 to 2 times 
per month, which she treats with Fiorinal/Fioricet.

The appellant testified at a travel Board hearing before the 
undersigned in September 2005 that she began having headaches 
after a motor vehicle accident in 1973.  She reported that 
she was a passenger in the back seat of a vehicle and thrown 
through the front windshield.

Various statements have been submitted by the appellant in 
support of her claims.  In a September 2004 statement, a VA 
social worker reported that the appellant reported chronic 
migraine headaches due to a motor vehicle accident in 
service.  In an October 2004 statement, married friends of 
the appellant stated that the appellant had "informed us 
that she had been in an automobile accident while on active 
duty and that injury is the cause of her constant pain."  In 
a November 2004 statement, a friend of the appellant's 
reported that was aware that the appellant "was involved in 
a traffic accident."

In February 2006, a VA examination was conducted.  The claims 
folder was available and reviewed.  The appellant complained 
of headache, which she reported began in January 1973 after 
she was involved in a motor vehicle accident at Lackland Air 
Force Base.  She stated that she was ejected from the vehicle 
through the front windshield and she woke up in the hospital.  
She further stated that "headaches started the next day" 
and that she "sought treatment for headaches for 2 years 
after the accident."  A physical examination was performed.  
The appellant was diagnosed with migraine headaches.  The 
examiner opined that it "is less likely than not that the 
veteran's migraine headaches [sic] are etiologically related 
to the documented in-service manifestations."  The examiner 
noted that the appellant had a childhood history of migraine 
headaches, and that her current medications were actually for 
treatment of tension headaches although her current symptoms 
and manifestations are consistent with migraine headaches.  
The examiner commented that, although service medical records 
show complaints of migraine headache in conjunction with flu-
like symptoms, she was diagnosed with a viral syndrome and 
not treated for headaches of any kind (migraine or tension).  
Additionally, the examiner commented that, in March 2004, the 
appellant had headache complaints consistent with tension 
headaches and she was treated with Fiorinal and Librium.  
Fiorinal is indicated for tension (muscle contraction) 
headaches.

B.  Analysis

Initially, the Board notes that an opinion was obtained in 
this case, but the opinion was not from a doctor and was not 
adequate.  The examiner concluded that migraine had not been 
present during service, but had pre-existed service.  The 
examiner did not note the reference to migraine in the 
service medical records.  Most importantly, although the 
examiner concluded that the medication provided during 
service would not have been for migraine, the same medication 
is now given, yet the examiner entered a diagnosis of 
migraine.  The Board shall not seek further clarification.

The primary purpose of the remand was to determine the 
correct current diagnosis.  The examiner has determined that 
the diagnosis is migraine.  The examiner also determined that 
migraine preexisted service.  Furthermore, although tension 
headaches were the more common diagnosis, migraine was 
diagnosed during active service.  Based upon the in-service 
finding of migraine and the current finding of migraine, the 
Board is unable to dissociate the two diagnoses.  In other 
words, the Board finds it unlikely that the current diagnosis 
of migraine is unrelated to the in-service diagnosis of 
migraine.


ORDER

Service connection for migraine is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


